DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on March 11, 2022.
Claims 3, 7, 10, 15 and 18 have been cancelled.
Claims 21-25 have been added.
Claims 1, 2, 4-6, 8, 9, 11-14, 16, 17 and 19-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The marine propulsion control system and method as claimed are not shown or suggested in the prior art because of the use of a method that includes the step of calculating a velocity limit for a marine vessel in a direction of an object based on proximity measurements, a preset buffer distance, and a maximum acceleration for said marine vessel such that said marine vessel can stop at said preset buffer distance without exceeding said maximum acceleration, or the step of calculating each of a positive and negative X direction velocity limit and a positive and negative Y direction velocity limit based on proximity measurements and said preset buffer distance, or the step of automatically controlling at least one propulsion device to effectuate a thrust away from said object until said marine vessel reaches said preset buffer distance from said object.
The prior art as disclosed by Stewart et al. (US 10,431,099) shows the use of a propulsion control system and method for a marine vessel with at least propulsion system.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




March 15, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617